Name: Commission Regulation (EEC) No 2970/90 of 11 October 1990 re-establishing the levying of customs duties applicable to products of categories 16, 17 and 21 (order NOs 40.0160, 40.0170 and 40.0210) originating in Indonesia, to which preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 10 . 90 Official Journal of the European Communities No L 283/9 COMMISSION REGULATION (EEC) No 2970/90 of 11 October 1990 re-establishing the levying of customs duties applicable to products of categories 16, 17 and 21 (Order Nos 40.0160, 40.0170 and 40.0210) originating in Indonesia, to which preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, in Indonesia, the relevant ceilings respectively amount to 94 000, 77 000 and 535 000 pieces ; whereas that ceiling was reached on 2 October 1990 by charges of imports into the Community of the products in question origina ­ ting in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 10 of Regulation (EEC) No 3897/89 , preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion as soon as the relevant individual ceilings are reached at Community level ; Article 1 As from 19 October 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be re-established on imports into the Community of the following products, originating in Indonesia : Whereas, in respect of products of categories 16, 17 and 21 (Order Nos 40.0160, 40.0170 and 40.0210), originating Order No Category(unit) CN code Description 40.0160 (1 000 pieces) 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits 40.0170 17 (1 000 pieces) 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets excluding waister jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres (') OJ No L 383, 30 . 12. 1989, p. 45. No L 283/10 Official Journal of the European Communities 16. 10 . 90 Order No Category(unit) CN code Description 40.0210 21 (1 000 pieces) ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas, anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres h Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 11 October 1990 . For the Commission Christiane SCRIVENER Member of the Commission